The State of




                         Fourth Court of Appeals
                               San Antonio, Texas
                                Thursday, March 26, 2015

                                   No. 04-11-00771-CR

                              Rene Daniel VILLARREAL,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 49th Judicial District Court, Zapata County, Texas
                                   Trial Court No. 2111
                       Honorable Mark R. Luitjen, Judge Presiding


                                     ORDER
      The Appellant’s Motion to Reconsider Request for Oral Argument is DENIED.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court